CLAIMS 153-156 ARE PRESENTED FOR EXAMINATION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s Information Disclosure Statement filed August 02, 2022 has been received and entered into the application.  Accordingly, as reflected by the attached, completed copy of form PTO/SB/08, the cited references have been considered by the Examiner.
					Double Patenting
Claims 153-156 remain rejected on the ground of nonstatutory double patenting as being unpatentable over either (a) claims 1-10 of U.S. Patent No. 10,786,501 or (b) claims 1-23 of U.S. Patent No. 10,449,191, each previously cited by Applicant, each of record, for the reasons of record as set forth in the previous Office action which reasons are hereby incorporated by reference. 
The terminal disclaimers filed August 02, 2022 have been carefully considered, but fail to overcome the present rejection for the following reasons.
The terminal disclaimer identifies a party who is not the Applicant.  37 CFR 1.321 specifies that the Applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership.
A request under 37 CFR 1.46(c) to change the applicant needs to be filed, which is (1) a request, signed by a 1.33(b) party, (2) a corrected ADS (37 CFR 1. 76(c)) that identifies the "new" Applicant in the Applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new Applicant. Along with the §1.46(c) request a POA is needed that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the Applicant.
NOTE: ADS/TD and the TD/ADS must match the applicant title listed within the TD/ADS-ADS/TD exactly. 
Please note the TD must be re-filed. No new fees are due.
Accordingly, the present claims are deemed properly rejected and none of the present claims are currently in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND J HENLEY III whose telephone number is (571)272-0575.  The examiner can normally be reached on M-F 6-2:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAYMOND J HENLEY III/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        August 31, 2022